EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Raymond A. Low Chief Financial Officer (510) 683-5900 Leslie Green Green Communications Consulting, LLC (650) 312-9060 AXT, Inc. Announces Third Quarter 2011 Financial Results • Q3 FY 2011 Net Revenues: $28.3 million • Q3 FY 2ross Margin: 43.2 percent • Q3 FY 2et Income: $6.5 million; $0.19 per share (diluted) FREMONT, Calif., Oct 26, 2011 – AXT, Inc. (NasdaqGS: AXTI), a leading manufacturer of compound semiconductor substrates, today reported financial results for the third quarter ended September 30, 2011. Third Quarter 2011 Results Revenue for the third quarter of 2011 was $28.3 million, down 5.7 percent from $30.0 million in the second quarter of 2011, and up 5.6 percent from $26.8 million in the third quarter of 2010. Total gallium arsenide (GaAs) substrate revenue was $18.7 million for the third quarter of 2011, compared with $18.0 million in the second quarter of 2011, and $19.2 million in the third quarter of 2010. Indium phosphide (InP) substrate revenue was $1.5 million for the third quarter of 2011, compared with $1.6 million in the second quarter of 2011, and $1.0 million in the third quarter of 2010. Germanium (Ge) substrate revenue was $3.0 million for the third quarter of 2011 compared with $2.7 million in the second quarter of 2011 and $2.3 million in the third quarter of 2010. Raw materials sales were $5.1 million for the third quarter of 2011, compared with $7.7 million in the second quarter of 2011 and $4.4 million in the third quarter of 2010. Gross margin was 43.2 percent of revenue for the third quarter of 2011. By comparison, gross margin in the second quarter of 2011 was 46.7 percent of revenue. Gross margin was 39.3 percent of revenue for the third quarter of 2010. AXT, Inc. 4281 Technology Drive Fremont, CA 94538 Tel: 510.683.5900 Fax: 510.353.0668 www.axt.com. AXT, Inc. Announces Third Quarter 2011 Results Oct 26, 2011 Page 2 of 5 Operating expenses were $4.2 million in the third quarter of 2011, compared with $4.4 million in the second quarter of 2011. Operating expenses in the third quarter of 2010 were $3.8 million. Income from operations for the third quarter of 2011 was $8.1 million compared with income from operations of $9.6 million in the second quarter of 2011, and income from operations of $6.7 million in the third quarter of 2010. Net interest and other income for the third quarter of 2011 was $459,000, which included a foreign exchange gain of $180,000. This compares with net interest and other income of $519,000 in the second quarter of 2011, which included a foreign exchange gain of $65,000, and net interest and other income of $468,000 in the third quarter of 2010, which included a foreign exchange gain of $210,000. Net income in the third quarter of 2011 was $6.5 million or $0.19 per diluted share compared with net income of $7.1 million or $0.21 per diluted share in the second quarter of 2011, and with a net income of $5.6 million or $0.17 per diluted share in the third quarter of 2010. Management Qualitative Comments “The current environment is presenting both great challenges and great opportunities for AXT,” said Morris Young, chief executive officer.“While we are heading into a challenging quarter, we believe that we have established a solid foundation to build upon when markets improve. In all of our key markets, we are in a great competitive position and are actively engaged with new potential customers that can help us to broaden and deepen our footprint in the markets we serve.Our engineering, manufacturing and operations teams continue to execute well against our goals to provide a broad portfolio of high-quality products and strong customer support.Further, we have a solid business model that is allowing us to weather near-term weakness, while generating cash and delivering profitability.We believe that these factors will provide tremendous opportunity for us as the demand environment improves.” Outlook for Fourth Quarter, Ending December 31, 2011 AXT estimates revenue for the fourth quarter for 2011 will be between $20 million and $23 million. The company estimates that net income per share will be between $0.08 and $0.12, which takes into account our weighted average share count of approximately 33.2 million shares. Conference Call The company will also host a conference call to discuss these results on October 26, 2011 at 1:30 p.m. PDT. The conference call can be accessed at (719) 325-4929 (passcode 8433592). The call will also be simulcast on the Internet at www.axt.com. Replays will be available at (719) 457-0820 (passcode 8433592) until November 3, 2011. Financial and statistical information to be discussed in the call will be available on the company’s website immediately prior to commencement of the call. Additional investor information can be accessed at http://www.axt.com or by calling the company’s Investor Relations Department at (510) 683-5900. About AXT, Inc. AXT designs, develops, manufactures and distributes high-performance compound and single element semiconductor substrates comprising gallium arsenide (GaAs), indium phosphide (InP) and germanium (Ge) through its manufacturing facilities in Beijing, China.In addition, AXT maintains its sales, administration and customer service functions at its headquarters in Fremont, California.The company’s substrate products are used primarily in lighting display applications, wireless communications, fiber optic communications and solar cell. Its vertical gradient freeze (VGF) technique for manufacturing semiconductor substrates provides significant benefits over other methods and enabled AXT to become a leading manufacturer of such substrates. AXT has manufacturing facilities in China and invests in joint ventures in China producing raw materials. For more information, see AXT’s website at http://www.axt.com. AXT, Inc. Announces Third Quarter 2011 Results Oct 26, 2011 Page3 of 5 Safe Harbor Statement The foregoing paragraphs contain forward-looking statements within the meaning of the Federal Securities laws, including statements regarding our outlook for the fourth quarter of 2011, the current and long-term growth and trends in the demand for our products, our progress in our strategic plans, and the positioning of the company.These forward-looking statements are based upon specific assumptions that are subject to uncertainties and factors relating to the company’s operations and business environment, which could cause actual results of the company to differ materially from those expressed or implied in the forward-looking statements contained in the foregoing discussion. These uncertainties and factors include but are not limited to: overall conditions in the markets in which the company competes; global financial conditions and uncertainties; market acceptance and demand for the company’s products; the impact of factory closures or other events causing delays by our customers on the timing of sales of our products; and other factors as set forth in the company’s annual report on Form 10-K and other filings made with the Securities and Exchange Commission.Each of these factors is difficult to predict and many are beyond the company’s control. The company does not undertake any obligation to update any forward-looking statement, as a result of new information, future events or otherwise. ### FINANCIAL TABLES TO FOLLOW AXT, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenue $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Interest income, net 26 16 Other income, net Income before provision for income taxes Provision for income taxes Net income Less: Net income attributable to noncontrolling interest ) Net income attributable to AXT, Inc. $ Net income attributable to AXT, Inc. per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted - more - AXT, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands) September 30, December 31, Assets: Current assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Other assets Total assets $ $ Liabilities and stockholders' equity: Current liabilities Accounts payable $ $ Accrued liabilities Total current liabilities Other long-term liabilities Total liabilities Stockholders' equity: Preferred stock Common stock Accumulated deficit ) ) Other comprehensive income Total AXT, Inc. stockholders' equity Noncontrolling interest Total stockholders' equity Total liabilities and stockholders' equity $ $
